Order entered January 3, 2013




                                            In The
                                 Court of [ppeat
                          iftb i tria of gexas at aIIa
                                    No. 05-12-00697-CR

                    GABRIELLE A3NTOINETTE LYNCH, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-80303-2012

                                          ORDER

      The Court GRANTS the State’s motion for extension of time to file the State’s brief.


      We. ORDER the Clerk of the Court to file the brief tendered as of the date of this order.